Kane, J. (concurring in part and dissenting in part).
Although we agree plaintiff’s negligence claim is not time barred, we do not believe its cause of action sounding in strict products liability was properly dismissed.
The pleadings contain no allegation or suggestion that plaintiff had a contract with defendants. As for the bond delivered upon completion of the project, the record seems to indicate it was nothing more than the standard guarantee Celotex routinely issued to those who became the ultimate users of the product. Factually, the majority’s reliance on De Crosta v Reynolds Constr. & Supply Corp. (49 AD2d 476, affd on other grounds 41 NY2d 1100) is misplaced, *207for there, on a motion for summary judgment, it clearly appeared that the injured plaintiff bargained directly with the defendant. Here, on a motion addressed to the sufficiency of the amended complaint, plaintiff may not be so easily characterized as a buyer disgruntled with its transaction, even if the roofing subcontractor who purchased Celotex’ materials is viewed as an agent of the consumer. Moreover, we are persuaded that the legal analysis set forth in De Crosta (supra) no longer governs the instant situation. Strict products liability, based on tort concepts, attaches to the violation of a duty imposed by law not to place defective items in the stream of commerce which later cause injury to persons or property. Since the absence of privity did not impede development of this doctrine (see Victorson v Bock Laundry Mach. Co., 37 NY2d 395, 401), it would be most illogical to now suppose that the mere existence of some accord between the injured party and the supplier can be raised as a barrier to its application. If defendants furnished unsafe components which damaged the roof or the balance of the structure, the contemporaneous pursuit of remedies founded on principles of contract law should not preclude recovery in strict liability for such a tort (cf. Martin v Dierck Equip. Co., 43 NY2d 583, 589, 590). Plaintiff is not simply complaining that it failed to get a secure roof with a covenant to repair; the pleadings assert that defective materials produced by defendants were responsible for actual damage to the roof and building (see Dudley Constr. v Droit Mfg. Co., 66 AD2d 368). A cause of action in strict products liability has been stated and the order appealed from should be modified accordingly.
Mahoney, P. J., and Sweeney, J., concur with Herlihy, J.; Kane and Weiss, JJ., concur in part and dissent in part in an opinion by Kane, J.
Order affirmed, without costs.